The opinion of the court was delivered by
Redfield, J.
I. The deposition of the plaintiff is legally admissible. He is made a general witness by the statute for all purposes ; and his testimony may be given in any form allowable to other witnesses.
II. The auditor has made no report of the facts required of him. He has sent up a copy of the evidence, with his indorsement that he thinks it entitled to credit. If it should be inferred from the evidence stated that the patient treated by the plaintiff was the defendant’s wife, it would not necessarily follow that he thereby became liable to pay this bill. Although this court should infer that the County Court found such facts as the evidence tended to prove, yet, we think this is a case where the facts should be distinctly stated.
Judgment reversed, and case remanded, that the facts may be stated.